Case: 14-60679             Document: 00513059298   Page: 1   Date Filed: 05/29/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                         No. 14-60679                            FILED
                                       Summary Calendar                      May 29, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
In the Matter of: WYATT & MCALISTER, P.L.L.C.,

                 Debtor

------------------------------

DEREK A. WYATT,

                 Appellant

v.

MARY E. MCALISTER,

                 Appellee



                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                                 USDC No. 3:14-CV-2


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
        IT IS ORDERED that appellee’s motion to dismiss the appeal as
frivolous is GRANTED for the following reasons.


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60679     Document: 00513059298     Page: 2   Date Filed: 05/29/2015



                                  No. 14-60679
      IT IS FURTHER ORDERED that appellee’s motion for damages under
Fed. R. App. P. 38 is GRANTED for the following reasons.
      Appellant Derek Wyatt (“Wyatt”) challenges the bankruptcy court’s
order granting Appellee Mary McAlister’s (“McAlister”) motion for sanctions
pursuant to the court’s inherent authority.       While a state court judicial
dissolution of their law firm—Wyatt & McAlister, P.L.L.C. (“W&M”)—was
pending, Wyatt filed a bankruptcy petition for W&M. Wyatt falsely asserted
he had the authority to do so. When it learned that Wyatt did not have such
authority, the bankruptcy court granted McAlister’s motion to dismiss.
Though the bankruptcy court made clear that Wyatt had no authority to
pursue the entity’s bankruptcy without McAlister’s agreement, Wyatt
continued to press the issue with frivolous arguments. He filed a motion for a
new trial, and when that was denied, appealed the dismissal to the district
court, which affirmed the bankruptcy court and remanded for the
consideration of sanctions. The bankruptcy court determined that the petition
was filed to affect state court litigation and that Wyatt had acted in bad faith.
The district court affirmed the sanctions.
      We GRANT McAlister’s motions to dismiss for damages under Fed. R.
App. P. 38, because Wyatt has filed a frivolous appeal. “An appeal is frivolous
if the result is obvious or the arguments of error are wholly without merit.”
Coghlan v. Starkey, 852 F.2d 806, 811 (5th Cir. 1988). A brief worthy of
sanctions “fails to argue any case law, makes hardly any attempt to distinguish
precedents relied upon below, argues the merits in the most conclusory fashion,
and offers no independent legal analysis different from that decisively rejected
by the district court….” Id. at 809. With the exception of one section that he
removed, Wyatt’s brief is identical to the one he presented to the district court.
Nearly all of his arguments are unsupported by Fifth Circuit case law and he
presents no explanation why the bankruptcy court’s bad faith findings were
                                        2
    Case: 14-60679    Document: 00513059298    Page: 3   Date Filed: 05/29/2015



                                No. 14-60679
incorrect. Consequently, the result in this case—that the bankruptcy court did
not abuse its discretion—must be a foregone conclusion.        Accordingly, we
sanction Wyatt by awarding McAlister reasonable attorney’s fees of $5,000
together with costs incurred in connection with this appeal.




                                      3